Your election to the presidency of the General Assembly at
its forty-ninth session, Sir, is a source of pride for the
whole diplomatic community, for Africa and for your
country, Côte d’Ivoire, and constitutes a just reward for
your dynamic guidance of your country’s diplomatic
activities. Those of us who already know your work at the
United Nations and at other international meetings can
already foresee the success of the work of the forty-ninth
session; we know your enormous talent, wisdom and
patience. Your election also reflects the international
community’s confidence in your country, Côte d’Ivoire, a
country with which Niger maintains diversified relations
solidly rooted in the history and geography of West Africa.
Finally, your election is a posthumous tribute by the
international community to the work carried out over half
a century by the late President Félix Houphouët-Boigny in
the service of human dignity, peace and social progress.
Permit me, therefore, to congratulate you, Sir, and through
you the people of Côte d’Ivoire and its President, Mr. Henri
Konan Bedié, on your election as President of the General
Assembly at its forty-ninth session.
I wish also to congratulate the other Assembly
officers; I am sure they will spare no effort to rendering
valuable assistance as you carry out your tasks.
Niger thanks your predecessor, His Excellency
Mr. Samuel Insanally, for his tireless work; he fulfilled his
mandate methodically and ably during one of the
Organization’s busiest years.
I also convey my greetings to the Secretary-General,
His Excellency Mr. Boutros Boutros-Ghali, and thank him
for the dynamism and far-sightedness with which he is
carrying out his mandate in this period of important change;
we hail him for his firm commitment to international peace
and security.
The annual convening of the General Assembly
gives Niger the opportunity to renew its faith in the
purposes and principles of the Charter of the United
Nations, signed at San Francisco nearly half a century
ago. On 28 September 1993, the President of the
Republic of the Niger, His Excellency Mr. Mahamane
Ousmane, here outlined the views of Niger and its people
on the problems of our time. In his statement he stressed
that the solution to some of those problems lies first and
foremost in the establishment of democracy. Indeed, it is
through democracy that mankind will find the path of
freedom, the path of the love of work and the path of the
shared happiness of citizens.
Niger is firmly committed to this path of democracy;
it has already found the path of freedom for its children.
Today in Niger, no one is molested because of his
philosophical or religious ideas; since the establishment of
the Third Republic, freedom of the press is complete and
is guaranteed by the Constitution. Freedom of association
too is complete and guaranteed by the Constitution, and
a number of political parties, associations and trade
unions now play to the full the role that is properly theirs
in every democratic society.
It is in that context that the people of Niger is
engaged in rediscovering the path of the love of work,
which alone can generate wealth. Many
non-governmental organizations have been founded and
are working in close cooperation with foreign
organizations.
The Government of Niger is aware of its
responsibilities in this area, and is doing everything it can
to ensure that every man and woman of Niger feels fully
involved in development issues and can make even a
modest contribution to building a society founded on
prosperity, justice and freedom.
Niger is a Sahelian country confronted with the
inexorable advance of the Sahara Desert; we welcome the
conclusion at Paris last June of the International
Convention to Combat Desertification in those Countries
Experiencing Serious Drought and/or Desertification,
particularly in Africa. Niger invites all Member States to
sign that important Convention so as to permit it to enter
into force as soon as possible. We hope that the
international community will finally be able to act on its
commitment to give countries suffering from this scourge
the ability to lay the foundation for genuine, sustainable
development.
25


Like other developing countries, Niger is facing
numerous difficulties, the most important and most
formidable core issue for us is rainfall, whose
capriciousness is feared by our authorities and our people
alike. Sometimes too meager, sometimes excessive, the
rainy season is an ongoing concern in Niger. Last year
there was not enough rain; this year, however, there were
rains such as Niger has not witnessed in more than two
decades. They caused considerable damage but did not
gratify our people or our Government with an adequate
harvest.
Niger wants to free itself from the vagaries of the
heavens in order at last to save its children from hunger
and thirst. That is why our Head of State, His Excellency
Mr. Mahamane Ousmane, has initiated a major campaign
in which the people are participating in building the first-
ever dam on the Niger river.
To this end he called on all the citizens of Niger to
mobilize the resources needed to build the Kandadji Dam.
From this rostrum, I should like to invite all
organizations and countries which wish to aid my country,
to give particular attention to this project. For Niger, this
is a question of ensuring the conditions necessary for the
survival of the present and future generations.
My country has accorded food self-sufficiency top
priority in its campaign for economic development. It
keenly hopes that with the assistance of the international
community it will achieve this objective before the end of
the present decade. Here, Niger hopes that the nations
which share the same ideal of prosperity and happiness will
extend it the same solidarity.
Since he took office in April 1993, President
Mahamane Ousmane has vowed to devote his full energy
to the return of peace in the troubled regions in the north of
our country. He has made that question a constant matter
of concern for the Government of Niger.
By the grace of God, and following the recent
negotiations held in Ouagadougou in Burkina Faso, the
Government of Niger signed a peace agreement with the
Coordination of Armed Resistance, thereby opening the
way for a cease-fire and the drawing up of legislative texts
designed to provide more harmonious management of the
regions.
On behalf of the Government of Niger, allow me here
to extend our warm gratitude to Algeria, Burkino Faso and
France, whose mediation made it possible to arrive at this
fortunate conclusion.
The Ouagadougou Agreement, which was signed
last Sunday, 9 October 1994, and which entered into force
today, 11 October 1994, will allow the people of Niger to
devote itself to the critical issues of development in a
calm atmosphere. It opens the way to national
reconciliation among the sons of the same geographical
region, united by history and inspired by the same will -
that of living together.
The Government of Niger will, for its part, engage
in implementing this Agreement by submitting a draft law
to the National Assembly as soon as possible.
It hopes that the international community will assist
by providing material and financial resources to ensure
the return and integration of the refugees.
Niger is also expecting consistent support from the
international community to ensure its economic recovery.
Thus, since the devaluation of the CFA franc, my
Government has been continuing negotiations with the
World Bank and the International Monetary Fund.
It has concluded an agreement with the Bretton
Woods institutions on economic recovery, and
negotiations are now under way for the conclusion of an
agreement on the facility for strengthened structural
adjustment. The Government of Niger has taken the
necessary preliminary measures to ensure that the present
negotiations lead to the signing of this agreement at an
early date.
On the eve of the fiftieth anniversary of the founding
of the United Nations, it is gratifying to be able to note
all that has been accomplished, in particular over the last
few years, in areas as complex as peace-keeping,
disarmament, security, the establishment of democracy,
and respect for human rights and fundamental freedoms.
The development of the situation in the Middle East
which led to the establishment of the Palestinian authority
in Gaza, like the logic of peace and dialogue which now
prevails between Israel and the other Arab countries, is
part of this new dynamic.
We cannot fail to mention here, with legitimate
pride, the process which led to the establishment in South
Africa of a democratic regime which is being guided with
wisdom and determination by President Nelson Mandela
26


and which has allowed this founding Member of the
Organization to regain its rightful place in the community
of nations.
How can we fail to be gratified that President Jean-
Bertrand Aristide will soon arrive on Haitian soil after three
long years in forced exile?
These are indeed major events which encourage us to
hope that we will see a rapid return of peace wherever it
may have been shattered or wherever it is threatened.
The recent negotiations held in New York between
Cuba and the United States, the negotiations between the
American and North Korean authorities, as well as the
withdrawal of the last foreign troops from Germany and
some of the Baltic States, show how much we have
accomplished in the five years since the collapse of the
Berlin Wall.
Throughout the world - in Africa, in Asia and in
America and in Europe - the last vestiges of the cold war
are fading away to open the way for a fruitful partnership
among nations.
The United Nations has made its contribution to the
achievement of this new atmosphere but here and there
hotbeds of tension continue to exist which attest to the
fragility of the present balance.
Among these conflicts, some of which are ravaging
Africa, I would mention first of all the conflict in Rwanda,
where a fratricidal war has caused the deaths of hundreds
of thousands of men, women and children, left thousands
wounded and sent millions of refugees into exile.
How can we have allowed such a tragedy to take place
without having used all the means and resources available
to the international community in time to prevent, if not
limit, the unprecedented massacres which were perpetrated?
Because it is aware that nothing lasting can be
conceived and realized in Rwanda without peace and unity
among its sons Niger made its modest contribution to the
restoration of peace in Rwanda by participating in the
United Nations Assistance Mission for Rwanda (UNAMIR).
In this country which has been torn apart, Niger hopes
to see the provisions of the Arusha Agreement enforced so
that the hardworking people of Rwanda may be able at last,
and once and for all, to turn its attention towards the tasks
of reconstruction and development.
Niger expresses the same hopes for peace and
stability in neighbouring Burundi and welcomes the
significant progress made recently, which has resulted in
its acquiring authorities who can pursue the work of
consolidating the peace.
Quite close to Rwanda, peace is making great strides
also in a country which has been engaged in war and
suffering since its independence, namely, Mozambique.
Niger keenly hopes that the changes which took place
recently in South Africa will have a very positive effect
on the elections to be held there on 27 and 28 October.
The situation in Angola is a matter of concern for
my delegation. Niger welcomes the fact that, thanks to
pressure from the international community and the efforts
made by President Frederick Chiluba of Zambia and
President Nelson Mandela of South Africa and thanks
also to the joint actions of the special representatives of
the Secretaries-General of the United Nations and the
Organization of African Unity, UNITA has finally agreed
to the signing of a peace agreement, a prelude to a
general cease-fire and the establishment of a lasting peace
in Angola.
Nor must the international community and, in
particular, the United Nations turn its attention away from
Somalia, that other fraternal country that has been
ravaged. Indeed, it must do all in its power to maintain
a significant United Nations presence, which alone can
guarantee lasting peace in Somalia.
The process of settling all these conflicts has
revealed the need for greater coordination between the
efforts of the United Nations and those of the regional
organizations within the framework of safeguarding peace
and international security.
Niger thanks all the countries which, on a bilateral
basis, made their valuable contribution to the resolution
of certain African conflicts and appeals to the
international community for continuing support for the
machinery of prevention - machinery established by the
Organization of African Unity for the management and
settlement of conflicts - to allow it to be more
operational.
My country is gratified that, after 46 years of
hostilities, Jordan and Israel agreed to sign a peace
agreement on 25 July 1994 - this less than a year after the
signing of the agreement between the Israelis and the
Palestinians.
27


Niger hopes that the logic of peace which has been
established in this region will lead to the signature of
similar agreements between Israel and Lebanon on the one
hand and between Syria and Israel on the other, so that
once and for all fraternity will prevail between the sons of
this part of the world, the cradle of centuries-old
civilizations.
Niger thus appeals to the Iraqi authorities to ensure
that the actions they undertake fit within the spirit and letter
of the Security Council resolutions, that they recognize the
international borders of Kuwait and refrain from any action
likely once again to inflame the Gulf region in a fratricidal
conflict with incalculable consequences.
Clearly, the world today has gone from a period of
confrontation to one of cooperation.
It is clear that our Organization over the years, with its
present membership of 184 States, is aspiring towards the
ideal of universalism enshrined in its Charter. However, it
is up to the United Nations to devote particular attention to
other regions and other peoples which, through their vitality
and economic dynamism, could also contribute to the
implementation of the ideals of the Charter.
It is moreover in this spirit that Niger regrets that the
General Assembly was not able to put on its agenda the
item entitled "Consideration of the exceptional situation of
the Republic of China in Taiwan in the international
context, based on the principle of universality and in
accordance with the established model of parallel
representation of divided countries at the United Nations".
Niger is keenly concerned at the continuation of the
conflict in Bosnia and Herzegovina despite the efforts and
the patience of the member countries of the Contact Group
and the Organization of the Islamic Conference, the
numerous resolutions of the Security Council and the
General Assembly, and the many actions undertaken by the
international community.
The most recent events in this conflict have
demonstrated to those who still had doubts that the war in
Bosnia and Herzegovina is deliberate and is supported by
the leaders of the Serbian community who have made force
the primary basis for their actions.
That is why, while welcoming the political courage
demonstrated throughout this crisis by President
Izetbegovic, Niger supports the proposals which he made
here on 27 September of lifting the arms embargo which is
preventing Bosnia and Herzegovina from exercising its
right to legitimate self-defence in accordance with the
Charter of the Organization.
At the risk of seeing many States lose their faith in
the system of collective security, the Security Council
should make the Serbs respect the relevant resolutions
which it has adopted. It is high time for the Security
Council to take the measures required by the situation
concerning the Serbian aggressors.
The end of the cold war and of the East-West
conflict has not yet fully liberated mankind from all its
anguish; nor has it allowed it to remove the heavy
burden posed by the build-up and improvement in arms.
While it is true that risks of armed confrontation between
the super-Powers have today disappeared allowing
unimaginable progress in the area of disarmament, this
has not led to that strengthening of security which we
were entitled to expect.
A producer of uranium, Niger has ratified the Treaty
on the Non-Proliferation of Nuclear Weapons and will
support, during the negotiations to take place next year,
its extension and the universal nature it must acquire.
The signing last year in Paris of the chemical
weapons Convention, as well as the unilateral
moratoriums proclaimed by the nuclear Powers are today
also important constructive steps.
Other efforts should also be made to control
conventional weapons and, in a general fashion, to
establish confidence-building measures among States.
It is indeed horrendous to see colossal sums
absorbed in the manufacture of ever-more sophisticated
weapons of destruction and in mortgaging the security of
outer space while in vast regions of the world millions of
men, women and children are languishing in the most
abject misery, engaging in a daily battle against hunger
and illness. How many savings could have been made
from the resources allotted to peace-keeping if the
minimum had been allotted to development?
I am tempted to say here: give economic and social
development that which is its due and there will be less
to worry about concerning peace.
Indeed, as you so eloquently pointed out on 20
September last after your election, Mr. President, the
economic and social situation at the international level is
28


experiencing alarming developments marked by the stamp
of uncertainty and adversity for the developing countries,
and for Africa in particular.
In the course of this century that is coming to an end,
mankind has experienced unprecedented turns that improved
the conditions of the lives of individuals. However, in
several regions of the world peace is threatened not by
armed men but by millions of hungry human beings in
distress who see no prospects for improvement of their
living conditions.
In this regard, Africa for two decades now has seemed
a desperate case, despite its abundant natural wealth. To be
sure, progress has been made economically and socially,
but in comparison with the rest of the world such progress
seems insignificant, and in certain respects entire areas have
become settled in a situation of non-development.
Thus, while certain countries in Asia are experiencing
expansion with trends of accelerated growth, Africa’s
economic prospects continue to remain mediocre. Today,
more than 350 million Africans are living in abject poverty,
more than half of them women and children.
Paradoxically, Africa also shows the signs of a vibrant
continent capable of the greatest economic prowess, as long
as the international community gives it the opportunity and
the means to achieve its potential.
Indeed, how can we speak of a continent on its way
to ruin when along with its natural resources Africa has a
young generation determined to meet the challenges of
history? How can one sideline Africa when its contribution
to the global economy throughout past centuries has
allowed for the industrialization of the other continents?
Here the industrialized countries bear a heavy
responsibility. I should like to recall Niger’s position on a
particular aspect of this responsibility, namely, the debt. As
long as the developing countries, and in particular those of
sub-Saharan Africa, continue to devote the greater part of
their income to paying off the foreign debt they will never
be able to lay down the basis for a genuine economic
recovery. Thus, Niger urges the developed countries to
cancel the debts of the developing countries and if
necessary to give priority to the least developed countries.
In so doing the industrialized countries will have answered
their own appeal as made by the Group of Seven most
highly industrialized countries at the Naples Summit in July
1994.
Along with the debt the continued deterioration of
the terms of trade is a subject of great concern for Niger.
The purchase price of the products these countries offer
on the international market is falling year by year while
the prices of manufactured products which the same
countries are buying are continuing to rise.
To be competitive, some of these countries have
devalued their currency by half, despite the difficult
economic, social and political consequences. Quite
recently in Morocco the developing countries renewed
their faith in the rules governing international trade
through their active participation in the agreement
establishing the World Trade Organization. We hope
that, in return, this organization will be able to fill the
gaps in the text of the agreement by taking courageous
decisions and adopting measures in favour of the
developing countries, in particular those of Africa.
For many of the developing countries international
trade is, first of all, trade in commodities. That is why
Niger attaches great importance to the establishment of
the commodifies Fund and, in so doing, appeals
diversification to those countries still reluctant to do so to
become involved in the dynamic process under way in
this area.
But what the developing countries, and especially the
least-developed countries, need most is the establishment
of a genuine fund for development assured of lasting
resources. It is recognized today that the Bretton Woods
institutions have reached their limits in development
matters. The conditions attached to World Bank and
International Monetary Fund (IMF) loans are often a
genuine impediment to attaining the developing countries’
purpose in negotiating the loan agreements.
In his report "An Agenda for Development", the
Secretary-General rightly notes that peace is the
development; the economy is the engine of progress; the
environment is a basis for sustainability; and social justice
is a pillar of society.
My delegation hopes that the consultations to be held
on this document will result in a fleshing-out of the initial
outline and that the final report will take into account the
vital concerns of the developing countries. We hope that
it will put forward concrete ways and means to ensure
implementation of the development programmes and
strategies adopted by the General Assembly over the last
few years.
29


The forthcoming major international conferences - the
World Summit for Social Development, the Fourth World
Conference on Women and the Second United Nations
Conference on Human Settlements - provide opportunities
for us further to enrich this Agenda.
In conclusion, let me reaffirm Niger’s faith in the
ideals of the United Nations and in its ability to find,
thanks to the solidarity of all its Members, the right
answers to the new challenges we face.
